DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958) in view of Kubo et al. (PG PUB 2008/0255521) and Wong et al. (US Pat 5,391,381).
Re claim 16, Pope discloses a device for drug delivery (seen in Fig 3; it is noted that all reference characters cited below are in reference to Fig 3 unless otherwise noted) comprising: a housing 1 configured for intraluminal deployment into a human or animal subject (Col 3, Lines 10-14); a reservoir (the entire interior of container 1) contained within the housing and having an actuation end (to the bottom in Fig 3) and a release end (to the top in Fig 3), the release end comprising at least one outlet 3 (Col 4, Lines 35-38 disclose multiple holes 3); a first drug formulation (top-most layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir; a second drug formulation (second-from-top layer 9, labeled in annotated Fig A below; Col 4, Lines 45-50) disposed within the reservoir and separated from the first drug formulation by a first barrier (top-most layer 7, labeled in annotated Fig A below; Col 4, Lines 50-52), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 3 and annotated Fig A below); a plug (bottom-most layer 7, labeled in annotated Fig A below) at the actuation end within the reservoir (as seen in Fig 3), the plug being movable toward the release end to drive the first and second drug formulations out of the reservoir (“the spacer layer closest to the constant driving force which acts as a piston”, Col 6, Lines 51-53); an actuation system 2 operably connected to the actuation end of the reservoir and configured to drive the plug toward the release end such that the first drug formulation is released from the reservoir before the second drug formulation is released from the reservoir (Col 4, Lines 19-21 and Col 5, Lines 26-43); and a barrier retention chamber 8 connected to the release end of the reservoir and configured to receive and retain the first barrier (Col 4, Lines 39-44). 
comprises an inert gel. Nor does Pope explicitly disclose that the barrier retention chamber is configured to receive and retain the first barrier before the release of the second drug formulation. 
	Kubo, however, teaches a substantially similar device 10 (Fig 2; it is noted that all reference characters cited below are in reference to Fig 2 unless otherwise noted) comprising a housing 11, a first drug formulation A (Para 40) and a second drug formulation B (Para 40) separated from the first drug formulation by a first barrier 15 comprising an inert gel 20 (Para 57), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 2). Kubo teaches that providing a barrier comprising an inert gel ensures slidability of the barrier within the housing (Para 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope to include the first barrier such that it comprises an inert gel, as taught by Kubo, for the purpose of ensuring slidability of the barrier within the housing (Para 61). 
	Additionally, Wong teaches a substantially similar device (as seen in Fig 1; it is noted that all reference characters cited below are in reference to Fig 1 unless otherwise noted) comprising a housing 20, an outlet 22, a first drug formulation 24, a second drug formulation 26, and a first barrier 30 separating the first and second drug formulations (Col 6, Lines 54-57), wherein the first drug formulation and the second drug formulation are in contact with the first barrier (as seen in Fig 1) and wherein the first drug formulation is released out of the outlet before the second drug formulation (due to the presence of barrier 30 therebetween; Col 6, Lines 54-61). Wong teaches that the first barrier is of a size guaranteeing that the formulation being delivered to the 

    PNG
    media_image1.png
    438
    604
    media_image1.png
    Greyscale

Re claim 19, Pope discloses that the reservoir is defined by an inner surface of an elongated annular tube (as seen in Fig 3; Col 4, Lines 64-68).
Re claim 20, Pope discloses that the at least one outlet comprises a ring of outlets (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 21, Pope discloses that the housing comprises a porous membrane sidewall in which the at least one outlet of the release end of the reservoir is formed, the porous membrane sidewall being configured to control diffusion of the first and second drug formulations released from the reservoir (as seen in Fig 3; “the opening 3 may be circumferential in the form of holes or slots”, Col 4, Lines 37-38).
Re claim 22, Pope discloses that the porous membrane sidewall comprises a polypropylene membrane (Col 5, Lines 2-6).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)/Kubo et al. (PG PUB 2008/0255521)/Wong et al. (US Pat 5,391,381) in view of Eckenhoff (US Pat 4,350,271).
Re claim 23, Pope/Kubo/Wong discloses all the claimed features but does not explicitly recite the size of pores 3 that form the porous membrane sidewall; accordingly, Pope/Kubo/Wong does not disclose that the porous sidewall membrane has a pore size from about 0.2 pm to about 25 pm. Eckenhoff, however, teaches a substantially similar device 21 (Fig 2) comprising a housing 22, an actuation system 23, a drug formulation 24 and a plurality of outlets 27 wherein the plurality of outlets are formed in a wall of the housing such that the wall is a porous membrane with a size from about 0.2 pm to about 25 pm (Col 3, Lines 49-51); Eckenhoff teaches that the drug formulation is expelled .

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al. (US Pat 4,723,958)Kubo et al. (PG PUB 2008/0255521)/Wong et al. (US Pat 5,391,381) in view of Kriesel et al. (US Pat 6,355,019).
Re claim 24, Pope/Kubo/Wong discloses all the claimed features except that the barrier retention chamber comprises a hydrophobic vent. Kriesel, however, teaches using a hydrophobic vent 509 (Fig 72A; Col 25, Line 32) at the end wall 507 of a chamber within which a piston 510 (Fig 72) moves (Col 25, Lines 27-32; wherein the piston 510 moving toward end wall 507 is comparable to the first barrier 7 of Pope moving toward the end wall of the barrier retention chamber 8); Kriesel teaches that such a hydrophobic vent permits gases trapped in the chamber to escape (Col 21, 

Response to Arguments
Applicant’s arguments filed 10/27/2020 have been fully considered but are moot in view of the present Detailed Action which no longer uses Wong to teach the first barrier comprising an inert gel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783